Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office Action responsive to amendment filed on 5/10/2022 of the instant application 17/084,633 (hereinafter the ‘633 application).  The ‘633 application is a reissue of US Application No. 15/679,566 (hereinafter the ‘566 Application), filed August 17, 2017, which has been granted as US Patent Number 10,114,491 (hereinafter the ‘491 Patent) granted October 30, 2018.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 37 CFR 1.171 through 1.178 are rules directed to reissue.

The broadening reissue application 17/084,633 is timely filed (10/30/2020) based on filing within two years of the issue date of US 10,114,491 (10/30/2018).


Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,114,491 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 


Oath / Declaration
The reissue declaration filed on 5/10/2022 is accepted, as it properly notes that the broadening reissue removes specific claim language (“and an edge formed at the wiring portion comprises at least one of a round slit and a slit having an X-shape formed at the bridge portion.”) from the original claim 1.
Examiner notes that the reissue declaration goes on to list a partial restatement of claim 1 which appears to be cut off.  This, however, doesn’t preclude the reissue declaration from being in acceptable form.

Prosecution History
During initial examination, the initial set of claims were allowed on the first Office Action by the Examiner of record Sanghyuk Park.

From the Notice of Allowance:

Examiner conducted search to find these features but could not find prior arts that teach them alone or in combination. Following are relevant prior arts with slits in touch electrode structure.

Kim et al 9PGPUB 2017/0139512 A1) — Kim teaches X-shaped slit as shown in Fig. 3, but Kim does not specific intersection and I-shaped slits.

Wu (PGPUB 2016/0327820 A1) — Wu teaches I-shaped slit as shown in Fig. 1C, but does not teach X-shaped slits.

Lee (PGPUB 2016/0246393 A1) — Lee teaches slits in electrodes as shown in Fig. 8, which could be considered as I-shaped slit and X-shaped slit, but does not specifically teach the X-shaped slit being made in intersection area.

Chien et al (PGPUB 2015/0153876 A1) — Chien teaches a slit that makes X-shaped opening between two electrodes, which can be considered as X- shaped slits at the intersection. However, Chien does not teach I-shaped slits.

Han et al (PGPUB 2013/0328830 A1) — Han teaches round and I-shaped slits as shown Fig. 2, but does not specifically teach X-shaped slit.

Hong (PGPUB 2013/0050108 A1) — Hong teaches I-shaped slits as shown in Fig. 7, but does not teach X-shaped slit at the intersection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “The touch-display panel of claim 1, wherein a bent portion of a slit having an X-shape is rounded", where there is no clear connection to the parent claim as far as what is being referred back to nor any clear further limiting. 

Claim Amendments
The amendment filed 5/10/222 proposes amendments to claims 1 and 10 that do not comply with 37 CFR 1.173 (d), which sets forth the manner of making amendments in reissue applications.   Specifically:

Claim 1 removes “an edge formed at the wiring portion comprises at least one of a round slit and a slit having an X-shape formed at the bridge portion” without properly reflecting the removal. 

 Claim 10, uses strike through to remove content rather than brackets. 

A supplemental paper correctly amending the reissue application is required. 

37 CFR 1.173 (d):
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 


Further see MPEP 1.173(g), 1453(IV), and/or 1453(V)(E), which specifically note the proper manner for making amendments in reissue applications, where amendments must be presented relative to the original specification/claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Publication No.:  2018/0039349, hereinafter Han and An et al., U.S. Publication No.:  2020/0357859, hereinafter An.

With regard to claim 1, which teaches a touch-display panel comprising: an organic light-emitting diode (OLED) panel displaying an image through a plurality of sub-pixels; Han teaches, in paragraphs 61-63 and touch panel display comprising a OLED panel displaying an image through various sub-pixels.
With regard to claim 1, which further teaches a touch-sensing wiring formed on the OLED panel in a mesh shape to receive a driving signal from an external device and to output a sensing signal which varies in accordance with a touch, wherein the touch-sensing wiring is formed in a single layer, Han teaches, in paragraph 63, 65, 68 and 69 and figures 3 and 4, a mesh of touch sensitive wiring formed on cell / directly disposed on the display panel, where the structure includes a driving electrode and a sensing electrode for measuring a capacitance. 
With regard to claim 1, which further teaches wherein the mesh shape comprises a wiring portion having an I-shape and a bridge portion having an X-shape, Han teaches, in paragraphs 68 and 134 and figures 3, 4, 6 and 7, a mesh structure with crossing ‘X’ shaped portions as well as connecting ‘I’ shaped portions.

Though Han mentions a bridge based setup with all elements in a common layer (see paragraph 66), An is more focused on full display sensing embodiment where the conductive patterns are all disposed on the encapsulating layer with the first conductive patterns including bridge patterns corresponding to the second conducting parts.  Here the first touch sensor part SP1 has a mesh shape provided with the plurality of touch openings TS-OP.  The touch openings TS-OP correspond to light-emitting regions (see paragraphs 159, 164, 165, and 168 and figures 10A-10D).   It would be obvious to one of ordinary skill in the art at the time of the invention to utilize bridge elements of An in the display of Han.  One would have been motivated to do so as Han specifically mentions use of bridges in an alternate embodiment, and implementation as in An allows for a thin flexible display.

With regard to claim 2, which further teaches wherein the touch-sensing wiring is formed integrally with the OLED panel, Han further teaches, in paragraph 65, the touch sensitive wiring formed on cell / directly disposed on the display panel.  An further teaches, in paragraph 6, an encapsulation layer covering the light emitting element layer and a touch sensing unit disposed on the encapsulation layer and including the touch sensitive wire. 

With regard to claim 3, which further teaches wherein the touch-sensing wiring is formed on an encapsulation layer of the OLED panel, Han further teaches, in paragraph 65, the touch sensitive wiring formed on cell / directly disposed on the display panel.  An further teaches, in paragraph 159, a touch sensing unit disposed on the encapsulation layer and including the touch sensitive wire. 

With regard to claim 4, which further teaches wherein the touch-sensing wiring is formed to expose sub-pixels of the OLED panel when viewed in plan, Han further teaches, in paragraphs 62-63 and 136 and in figure 4, the touch sensing wiring being formed in such a way to expose sub-pixels of the OLED.  An further teaches, in paragraphs 164 and 165 and in figure 10D, the touch sensitive wiring being positioned around the sub-pixels.

With regard to claim 5, which further teaches the touch-sensing wiring comprises:  a plurality of main sensors disposed in a touch area in a mesh shape; and a plurality of sub-sensors disposed along one line adjacent to each of the main sensors in a mesh shape, wherein the sub-sensors are disposed in a one-to-many type with respect to one main sensor, Han teaches, in paragraphs 62 and 65-69, sensing contact via a matrix of driving and sensing elements.  An further teaches, in paragraphs 161-164 and in figure 10C, the touch sensitive mesh including sensing in multiple directions via both SL1-1 to SL1-4 and SL2-1 to SL2-5.

With regard to claim 6, which further teaches wherein the sub-sensors disposed on an imaginary line perpendicular to the longitudinal direction of the main sensor are connected to each other, Han teaches, in paragraphs 62 and 65-69, sensing contact via a perpendicularly arranged driving and sensing matrix.  An further teaches, in paragraphs 161-164 and in figure 10C, the touch sensitive mesh including sensing in multiple perpendicular directions via both SL1-1 to SL1-4 and SL2-1 to SL2-5.

With regard to claim 7, which further teaches wherein the touch-sensing wiring is open along a first line connecting a first sub-pixel and a second sub-pixel of the OLED panel, Han teaches, in paragraph 141 and in figures 4, 9, and 10, touch sensitive wiring being open between select sets of sub-pixels.  An further teaches, in paragraphs 164-167 and in figure 10D, the wiring being arranged in a zigzag patterned with touch openings.

With regard to claim 8, which further teaches wherein the first line has a zigzag shape, Han teaches, in paragraphs 134-141 and in figures 4, 9, and 10, the open line having a zigzag shape.  An further teaches, in paragraphs 164-167 and in figure 10D, the wiring being arranged in a zigzag patterned with touch openings. 

With regard to claim 9, which further teaches wherein the mesh shape is a shape that surrounds the sub-pixels, Han teaches, in paragraphs 136-137 and in figure 8, the mesh surrounding the sub-pixels.  An further teaches, in paragraphs 164-167 and in figure 10D, the wiring being arranged around sub-pixels.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Publication No.:  2018/0039349, hereinafter Han, An et al., U.S. Publication No.:  2020/0357859, hereinafter An, and Tsujioka et al., U.S. Publication No.:  2016/0299603, hereinafter Tsujioka.

With regard to claim 10, which further teaches wherein a bent portion of a slit having an X-shape is rounded, Han and An each present a matrix of driving and sensing electrodes used to detect a touch input on an OLED, but don’t specifically teach slits in the electrodes.  Tsujioka teaches a similar touch input device (see paragraph 2), but further specifically teaches using slits within the electrodes to reduce visibility (see paragraphs 5 and 63-65).  It would be obvious to one of ordinary skill in the art at the time of the invention to utilize the electrode slits of Tsujioka in the lines of Han and An.  One would have been motivated to do so to further limit the visibility of the sensing pattern to a viewer and increase flexibility.  

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
Patent Owner argues that “Applicants would like to note that the U.S. filling date of An (July 30, 2020) is after the U.S. filling date of the present application which was August. 17, 2017. Therefore, the applicant believes that An cannot be used as a reference under section 103.”
In response, the Examiner respectfully submits that the An Publication (U.S. Publication Number:  2020/0357859) is a continuation of Application No. 15/653,077, filed on July 18, 2017.  Therefore the effective filing date of the An Publication is July 18, 2017 (this is in addition to the earlier filed Foreign Priority Document KR 10-2016-0097471 filed on July 29, 2016).   The July 18, 2017 date of the An Publication therefore predates the earliest priority date of the subject patent (August 17, 2017). 

See MPEP 2152.01 Effective Filing Date of the Claimed Invention:
The AIA  defines the term "effective filing date" for a claimed invention in a patent or application for patent (other than a reissue application or reissued patent) as the earliest of: (1) the actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority or the benefit of an earlier filing date under 35 U.S.C. 119, 120, 121, 365, or 386. See 35 U.S.C. 100(i)(1).
In examining applications subject to AIA  35 U.S.C. 102, the effective filing date is the actual filing date of the U.S. application, unless situation (A), (B), (C), or (D) as set forth below applies. Note that the actual filing date of an application that entered the national stage under 35 U.S.C. 371  is the international filing date (see 35 U.S.C. 363  and MPEP § 1893.03(b)); the actual the filing date of an international design application in the United States is the date of international registration determined by the International Bureau under the Hague Agreement (in the absence of a petition for review)(see 37 CFR 1.1023  and MPEP § 2908).
(A) If the application is a continuation or divisional of one or more earlier U.S. applications or international applications and if the requirements of 35 U.S.C. 120, 365(c), or 386(c)  have been satisfied, the effective filing date is the same as the earliest filing date in the line of continuation or divisional applications.
…

Patent Owner then argues that “Ham does not disclose, teach or suggest “the touch-sensing wiring is formed in a single layer” as recited in amended claim 1 of the present invention. For at least this reason, the amended claim 1 is not anticipated by Ham.”
In response, the Examiner respectfully submits that Han teaches a bridge based setup with all elements in a common layer (see paragraph 66), and is further supplemented by An which is more focused on full display sensing embodiment where the conductive patterns are all disposed on the encapsulating layer with the first conductive patterns including bridge patterns corresponding to the second conducting parts.  Here the first touch sensor part SP1 has a mesh shape provided with the plurality of touch openings TS-OP.  The touch openings TS-OP correspond to light-emitting regions (see paragraphs 159, 164, 165, and 168 and figures 10A-10D).   



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/           Primary Examiner, Art Unit 3992                 

                                                                                                                                                                            Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992